          Case 8:19-cv-02876-TDC Document 38 Filed 12/23/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 LAUREN PIERCE,

         Plaintiff,

         v.
                                                            Civil Action No. TDC-19-2876
 NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION,

         Defendant.



                                   MEMORANDUM ORDER

       Plaintiff Lauren Pierce has filed suit against her employer, Defendant the National

Archives and Records Administration (“NARA”), asserting claims of disability discrimination and

retaliation in violation of the Rehabilitation Act, 29 U.S.C. §§ 701–96l (2018). Pending before the

Court is NARA’s Motion to Dismiss. Having reviewed the briefs and submitted materials, the

Court finds no hearing necessary. See D. Md. Local R. 105.6. For the reasons set forth below, the

Motion will be DENIED.

                                         BACKGROUND

       In the Amended Complaint, Pierce asserts that in January 2017, she began to have severe

allergic reactions to her office environment as a result of the presence of Alternaria, a type of mold,

in the walls and ceilings of the NARA office building in which she worked. That same month,

Pierce informally asked for a reasonable accommodation of being permitted to increase her

telework hours above her existing schedule of one day of telework per week. In March 2017,

Pierce’s request was denied, and her approval for telework, including the hours she had been

permitted to work prior to her request, was rescinded.
          Case 8:19-cv-02876-TDC Document 38 Filed 12/23/20 Page 2 of 7



       On March 29, 2017, Pierce submitted a formal request for a reasonable accommodation to

NARA’s Americans with Disabilities Act (“ADA”) panel, which was denied the same day. On

April 24, 2017, Pierce suffered a severe allergic reaction while at work and was taken to a hospital

emergency room by ambulance. In May 2017, Pierce renewed her telework request, but in July

2017 she was informally told that it would be denied. On August 14, 2017, NARA received a

report that Pierce’s workplace contained Alternaria.        Nevertheless, NARA formally denied

Pierce’s renewed request for a reasonable accommodation on August 29, 2017. Having been

denied telework, Pierce used her annual leave, sick leave, and comp time in order to remain out of

the office through September and into October 2017.

       After NARA reported that it had cleaned Pierce’s workplace of the mold, Pierce returned

to the office on October 16, 2017, only to again have a severe allergic reaction that required another

emergency room trip by ambulance. Pierce again requested a reasonable accommodation of

telework, but her request was denied in December 2017. In March 2018, Pierce’s supervisor

suggested that she move to a new office space. Pierce asked that the new location first be tested

for allergens, but, to her knowledge, no such testing was done. To remain out of the office during

this period, Pierce again had to use her accumulated leave and ultimately went into leave-without-

pay status.

       At some point, Pierce again requested to telework, and that request was ultimately granted

on April 4, 2018, 16 months after her first, informal request. Pierce transitioned to full time

telework in August 2018. She alleges, however, that she was then subjected to additional

requirements not imposed on other teleworkers: she was required to submit daily reports, while

co-workers were required to submit only weekly reports; her work hours were changed from 6:00

a.m.–2:30 p.m. to 9:00 a.m.–5:00 p.m.; she was required to notify her supervisor and all members



                                                  2
          Case 8:19-cv-02876-TDC Document 38 Filed 12/23/20 Page 3 of 7



of her work team every time she stepped away from her computer; her evaluation standards were

changed from those of a Privacy Specialist to those of an Information Systems Security Specialist;

her workload was increased; she was required to complete training during off-duty hours; and she

was not permitted to communicate with certain individuals at the office. Pierce also alleges that

when she copied her Equal Employment Opportunity representative on emails with her supervisor,

her supervisor accused her of violating office policy. On her Fall 2018 performance evaluation,

Pierce’s supervisor gave her an “unacceptable” rating, which was later amended to “satisfactory”

by the Human Resources Department. Am. Compl. ¶¶ 81-82, ECF No. 21-1.

       After exhausting administrative remedies, Pierce filed suit in this Court on September 30,

2019 and filed an Amended Complaint on June 24, 2020 alleging four causes of action under the

Rehabilitation Act: (1) disability discrimination based on a failure to accommodate; (2) retaliation

based on a failure to accommodate; (3) retaliation based on adverse employment actions; and (4)

retaliation based on a hostile work environment.

                                           DISCUSSION

       NARA has filed a Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6) in

which it asserts that Pierce has failed to state a plausible claim for relief, on the grounds that (1)

Pierce’s failure to accommodate claims fail as a matter of law because such claims cannot be based

solely on a delay in providing an accommodation, and, in the alternative, Pierce’s allegations on

this point are insufficient; and (2) Pierce’s retaliation claims fail because she has not alleged

conduct against her that qualifies as retaliatory action.

I.     Legal Standards

       To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is



                                                  3
         Case 8:19-cv-02876-TDC Document 38 Filed 12/23/20 Page 4 of 7



plausible when the facts pleaded allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Legal conclusions or conclusory statements

do not suffice. Id. A court must examine the complaint as a whole, consider the factual allegations

in the complaint as true, and construe the factual allegations in the light most favorable to the

plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd. of Comm’rs of Davidson

Cty., 407 F.3d 266, 268 (4th Cir. 2005).

       Typically, when deciding a motion to dismiss under Rule 12(b)(6), the Court considers

only the complaint and any attached documents “integral to the complaint.” Sec’y of State for

Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). With its Motion, NARA

has attached several exhibits that it contends are integral to Pierce’s Amended Complaint,

including one of Pierce’s reasonable accommodation requests, two formal denials of her requests,

documents relating to air quality surveys of Pierce’s office, and emails between Pierce and her

supervisor. A document is not “integral to the complaint” when the plaintiff’s claims “do not turn

on, nor are they otherwise based on, statements contained” in the document. Goines v. Valley

Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016). Although the attached documents are relevant

to Pierce’s claims, her claims do not turn on, and are not based on, statements in the documents,

particularly when Pierce’s primary claim is not that her reasonable accommodation was

improperly denied, but rather that it was unduly delayed. The Court will therefore resolve the

Motion to Dismiss without consideration of the attached documents.

II.    Reasonable Accommodation

       Turning first to Pierce’s failure to accommodate claims, Counts I and II, NARA is incorrect

in asserting that a failure to accommodate claim cannot be based on a delay in accommodation.

While “employers need not immediately implement or accept accommodations proposed by an



                                                4
          Case 8:19-cv-02876-TDC Document 38 Filed 12/23/20 Page 5 of 7



employee” and need not move “with maximum speed in addressing a request for

accommodations,” an “unreasonable delay in providing an accommodation for an employee’s

known disability can amount to a failure to accommodate.” Farquhar v. McCarthy, 814 F. App’x

786, 788 (4th Cir. 2020); see also McCray v. Wilkie, 966 F.3d 616, 621 (7th Cir. 2020). In making

a determination about the unreasonableness of a delay, “[n]o hard and fast rule will suffice.”

Crabill v. Charlotte Mecklenburg Bd. of Educ., 423 F. App’x 314, 323 (4th Cir. 2011) (quoting

Beck v. Univ. of Wisc. Bd. of Regents, 75 F.3d 1130, 1135–36) (7th Cir. 1996)). Courts instead

consider the length of the delay, the reasons for the delay, whether the employer has offered any

alternative accommodations while evaluating a particular request, and whether the employer has

acted in good faith. Selenke v. Med. Imaging of Colo., 248 F.3d 1249, 1262–63 (10th Cir. 2001).

Where Pierce has alleged that her multiple requests for a reasonable accommodation were

repeatedly denied and that it took a period of 16 months before she ultimately received her

requested accommodation, she has stated a plausible claim of an unreasonable delay in granting

the accommodation. Whether the delay was, in fact, unreasonable is a fact-specific enterprise that

must be undertaken. Accordingly, dismissal of the reasonable accommodation claims at this early

stage of the case is not warranted.

III.   Retaliation

       As for Pierce’s retaliation claims in Counts III and IV, to establish a prima facie case of

retaliation, a plaintiff must establish that (1) the plaintiff engaged in protected activity; (2) the

employer acted adversely to the plaintiff; and (3) the protected activity was causally linked to the

adverse action. Rhoads v. FDIC, 257 F.3d 373, 392 (4th Cir. 2001) (setting the retaliation standard

under the ADA); S.B. ex rel. A.L. v. Bd. of Educ. of Harford Cty., 819 F.3d 69, 78 n.6 (4th Cir.

2016) (“[R]etaliation claims under § 504 are subject to the same standard as ADA retaliation



                                                 5
         Case 8:19-cv-02876-TDC Document 38 Filed 12/23/20 Page 6 of 7



claims.”).   Contrary to NARA’s claim that a retaliation claim must include an “adverse

employment action” that “affects the terms, conditions, or benefits of employment,” Mot. Dismiss

at 10, ECF No. 26, the United States Supreme Court held in 2006 that for a retaliation claim, an

act is materially adverse if it “could well dissuade a reasonable worker from making or supporting

a charge of discrimination.” Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 57 (2006).

       Relying on an incorrect legal standard, NARA asserts that Pierce’s allegations of adverse

actions constituting retaliation amount only to “non-actionable micromanagement and workplace

inconvenience.” Mot. Dismiss at 12. Pierce, however, has asserted a series of actions that are than

sufficient to the meet the standard of acts that would “dissuade a reasonable worker” from filing a

discrimination complaint, particularly her supervisor’s actions of increasing her workload,

changing her performance review standards from those of a Privacy Specialist to those of an

Information Systems Security Specialist, and issuing an unacceptable performance review. See,

e.g., Weintraub v. Mental Health Auth. of St. Mary’s, Inc., No. DKC–08–2669, 2010 WL 4868095,

at *8 (D. Md. Nov.23, 2010) (finding that, on a motion for summary judgment, the plaintiff had

established retaliation where in the wake of plaintiff’s protected activity, the employer gave the

plaintiff a below-average performance review, extended her probationary period, increased her

supervision, and compelled her to enter counseling). NARA makes no separate argument relating

to the retaliatory hostile work environment claim. The Motion will therefore be denied as to

Counts III and IV.




                                                6
         Case 8:19-cv-02876-TDC Document 38 Filed 12/23/20 Page 7 of 7



                                         CONCLUSION

       For the foregoing reasons, it is hereby ORDERED that NARA’s Motion to Dismiss, ECF

No. 26, is DENIED. NARA is directed to file an Answer to the Amended Complaint within 14

days of the date of this Order. Fed. R. Civ. P. 12(a)(4)(A).




Date: December 23, 2020                               /s/ Theodore D. Chuang
                                                     THEODORE D. CHUANG
                                                     United States District Judge




                                                 7
